Citation Nr: 0907142	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  04-09 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hallux valgus of 
the right foot.

2.  Entitlement to service connection for degenerative 
changes of the cervical spine.

3.  Entitlement to an initial rating in excess of 10 percent 
for left foot hallux valgus.

4.  Entitlement to an effective date earlier than September 
22, 2002 for the grant of service connection for left foot 
hallux valgus.

(The issue of entitlement to reimbursement of unauthorized 
medical expenses incurred at Methodist North Surgery Center 
on August 7, 2006 for service-connected left foot hallux 
valgus is the subject of a separate decision with the same 
date and docket number.)

(The issue of entitlement to VA vocational training and 
rehabilitation services is the subject of a separate decision 
with the same date and docket number.)



REPRESENTATION

(The veteran was previously represented in these matters by 
the American Legion.  He is represented in another matter 
before the Board of Veterans Appeals by Disabled American 
Veterans.  The American legion revoked its representation by 
motion dated August 11, 2008, citing its policy not to 
participate in dual representation at the VA Regional Office 
or the Board of Veterans Appeals.)


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from April 1982 to November 
1986.  Thereafter, he served in the Naval Reserves until 
1996.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from rating decisions 
of the VA Regional Office in Nashville, Tennessee which 
denied service connection for right hallux valgus, a cervical 
spine disorder, an evaluation in excess of 10 percent for 
left hallux valgus and an effective date earlier than 
September 26, 2002 for the grant of service connection for 
left hallux valgus. 

The veteran appeals for a higher initial disability 
evaluation of left hallux valgus. Therefore, analysis of this 
issue requires consideration of the rating to be assigned 
effective from the date of award of service connection. See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

The veteran was afforded a personal hearing at the RO in 
February 2006, and another in March 2008 before the 
undersigned Veteran's Law Judge sitting at Nashville, 
Tennessee, DC.  The transcripts are of record. 

Following review of the record, the issue of entitlement to 
an increased rating for left hallux valgus will be addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Trauma to the head in service did not result in chronic 
disability; the more competent clinical evidence of record 
finds that current cervical spine disability is less likely 
than not related to service.

2.  Right hallux valgus was not shown during active duty; the 
more competent clinical evidence of record finds that right 
hallux valgus is less likely than not related to service or 
service-connected disability.

3.  The record does not contain evidence of any claim 
pertaining to service connection for left hallux valgus prior 
to September 26, 2002.


CONCLUSIONS OF LAW

1.  Right hallux valgus was not incurred in or aggravated by 
service, and is not proximately due to or the result of 
service-connected left hallux valgus. 38 U.S.C.A. §§ 1131 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.310 (2008)

2.  Degenerative changes of the cervical spine were not 
incurred in or aggravated by service, and are not presumed to 
have been incurred therein. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309 (2008)

3.  The criteria for an effective date earlier than September 
26, 2002 for the award of service connection for left hallux 
valgus have not been met. 38 U.S.C.A. §§ 5107, 5110 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Here, the duty to notify was satisfied prior to the initial 
unfavorable decisions on the claims currently being 
adjudicated by letters dated in October 2002 and October 2005 
that fully addressed the required notice elements.  The 
letters informed the appellant of what evidence was required 
to substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  For these reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide the appeals of entitlement to 
service connection for right hallux valgus and a cervical 
spine disorder.

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Extensive private and VA clinical records have 
been received in support of the claims.  The appellant was 
afforded a VA examination in September 2006, to include 
medical opinions.  The appellant presented testimony on 
personal hearings on appeal in February 2006 and in March 
2008.  Under the circumstances, the Board finds that the 
necessary development has been accomplished and that it is 
sufficient such that appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 
384 (1993).  No further notice or assistance to the appellant 
is required to fulfill VA's duty to assist in the development 
of the claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The claims are ready to be considered 
on the merits.

As to the claim for an earlier effective date for the grant 
of service connection for left hallux valgus, the Board finds 
that VCAA notice is not required because the issue involves a 
claim that cannot be substantiated as a matter of law due to 
undisputed facts. See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive the 
Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service. 38 U.S.C.A. § 1131 (West 2002 & Supp 
2008); 38 C.F.R. § 3.303 (2008).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty training ACDUTRA or injury incurred 
while performing inactive duty training (INACDUTRA). 38 
U.S.C.A. §§ 101 (24) 106, 1110, 1131 (West 2002 & Supp. 
2008).  To establish service connection, there must be 
evidence of an etiological relationship between a current 
disability and active military service. See Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992), citing Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2008).

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of at least 
10 percent within one year from the date of termination of 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such a disorder during the period of service. 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.307, 3.309 (2008).

Service connection may also be granted for a disability that 
is proximately due to or the result of an established 
service-connected disorder. 38 C.F.R. § 3.310 (2008). This 
includes disability made chronically worse by service-
connected disability. See Allen v. Brown, 7 Vet. App. 439 
(1995).

1.  Service connection for right hallux valgus

Factual Background

The veteran's service medical records reflect treatment only 
for left foot symptoms.  On examination in October 1986 for 
discharge from active duty, he referred to having foot 
trouble.  INACDUTRA training records dating from April 1994 
reflect that he began to complain of left foot pain after 
kicking it on the bunion area.  A diagnosis of hallux varus, 
left greater than right was recorded.  In August 1994, he 
complained of pain in the feet.  He underwent corrective foot 
surgery in November 1994 for pre and post operative diagnoses 
of bilateral hallux valgus, right and left great toe, 
bilateral bunions, right and left foot, and bilateral first 
metatarsus adductus, right and left foot.  Following a 
Physical Evaluation and Medical Boards, the veteran was 
subsequently determined to not be qualified to perform 
further military duties on account of foot disability in 
February 1996.  

The veteran filed a claim for bilateral foot disability that 
was received on September 26, 2002.  By rating action dated 
in November 2003, service connection was granted for left 
hallux valgus. 

The appellant was afforded a VA examination in September 
2006.  The examiner stated that the claims folder was 
reviewed.  The veteran reported no specific trauma involving 
the right foot but stated that he had kicked his foot aboard 
ship and had to walk a considerable amount.  He said this had 
begun in 1983.  Examination of the right foot disclosed a 
longitudinal incision scar along the dorsal aspect overlying 
the metatarsalphalangeal joint extending up the first 
metatarsal.  The scar was well healed.  It was reported that 
there was evidence of previous bunionectomy and some mild 
hallux valgus.  A diagnosis of status post bunionectomy for 
hallux valgus deformity with transverse metatarsalgia, second 
metatarsal head, was rendered.  The examiner opined that 
right hallux valgus was not caused by or a result of the left 
hallux valgus or any change in gait related to left hallux 
valgus.  

The veteran presented testimony on personal hearings in 
February 2006 and in March 2008 to the effect that he 
believed right foot disability was the result of rigorous 
duties and strenuous conditions aboard ship when he served in 
the Navy.  

Legal Analysis

At the outset, the Board points out that no treatment for 
right hallux valgus or any other right foot symptoms was 
shown in service.  The claimed condition was first clinically 
indicated a number of years after discharge from active 
service.  Additionally, the clinical record does not indicate 
that the appellant injured his right foot while on INACDUTRA 
such that service connection on the basis of trauma might be 
considered.  Under the circumstances, the Board finds that 
service connection for right hallux valgus may not be granted 
on a direct basis. See 38 U.S.C.A. §§ 101 (24) 106, 1110, 
1131 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).  

In the alternative, it is suggested that right foot 
disability is secondary to service-connected left foot hallux 
valgus.  The Board has carefully considered the evidence of 
record, including the appellant's statements and testimony, 
as well as the clinical evidence.  It is found, however, that 
evidence in its entirety does not support a relationship 
between the development of right hallux valgus and service-
connected left hallux valgus.

In this regard, the Board points out that upon review of the 
record and physical examination by VA in September 2006, the 
examiner unequivocally found that right hallux valgus was not 
caused by or a result of left hallux valgus or any gait 
variations occasioned thereby.  The appellant has not 
presented any clinical evidence to the contrary.  The record 
in this instance thus contains no competent medical evidence 
that links right hallux valgus to left hallux valgus. See 
also 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 
(1995).  As a layperson without medical training and 
expertise, the appellant himself is not competent to provide 
a medical opinion on this matter. See Bostain v. West, 11 
Vet. App. 124, 127 (1998), Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

For the foregoing reasons, the Board concludes that the 
preponderance of the evidence is against the claim of service 
connection for right hallux valgus, to include as secondary 
to service-connected left hallux valgus, and service 
connection must be denied.  

2.  Service connection for cervical spine disability.

Factual Background

A service clinical entry dated in July 1982 reflects that the 
veteran forcibly struck his head on the side of a pool while 
swimming five days before and was noted to have had some pain 
that had dissipated.  It was reported that following the 
incident, he had experienced moderate pain at the base of the 
neck that was slowly resolving.  Range of motion of the neck 
was performed with some discomfort.  Tenderness was elicited 
at the base of the neck.  It was reported that an X-ray 
disclosed no abnormalities.  An assessment of trapezius 
muscle spasm was rendered for which the veteran was 
prescribed medication.  

In November 1985, service medical records show that the 
appellant was seen in sick bay after striking his head on a 
pipe while running down a passageway responding to a fire.  
He related that he had "blacked out for a few seconds."  
Neurological status was intact.  Following treatment for 
laceration and bleeding, a pertinent assessment of head 
injury was provided.  On examination in October 1986 for 
discharge from active duty, it was recorded that he had no 
sequelae from head trauma in 1982 and 1985.

Private clinical records dated in 2001 reflect that while 
"working a tug moving aircraft" the appellant noted the 
acute onset of left pectoral pain associated with left upper 
extremity radicular pain.  He was evaluated in the emergency 
room and underwent cardiac work-up that was negative.  The 
veteran was subsequently referred to orthopedics for three 
weeks of physical therapy followed by cervical magnetic 
resonance imaging.  Based on the results of such, he was 
afforded two cervical epidural steroid injections.  It was 
reported that after this, he discontinued his job with 
Northwest Airlines.  It was noted that the veteran reported a 
past history of neck problems and indicated that he had had 
previous neck surgery.  An impression of mild cervical 
radiculopathy associated with multilevel cervical 
spondylosis, improved with conservative management, was 
rendered.  The veteran's symptoms continued and he underwent 
left C7-T1 posterior foraminotomy in March for cervical 
radiculopathy secondary to C7-T1 herniated nucleus pulposus 
2002. 

The veteran filed a claim for service connection for cervical 
spine disability that was received in March 2004. 

A VA examination of the cervical spine was conducted in 
September 2006.  The examiner noted that the claims folder 
was reviewed.  History of injuries in 1982 in a pool and 
running into a bulkhead aboard ship in 1985 were recounted.  
The veteran related that he had had neck pain since that 
time.  He said that he currently had neck pain with certain 
motions and that he had to be careful in his movements.  He 
complained of pain as well as numbness in the left hand.  An 
examination of the neck was performed.  It was reported that 
there was a well-healed longitudinal scar on the dorsum of 
the cervical spine at the C4 and C5 levels.  The examiner 
noted no other gross abnormality about the cervical spine.  
Following examination, a pertinent impression of degenerative 
disk disease of the cervical spine was rendered.  The 
examiner opined that it was less likely than not that head 
injury in service would result in the eventual development of 
degenerative disk disease that was seen in the cervical 
spine, and that it was less likely than not that head 
injuries contributed to the current diagnoses of degenerative 
joint and disk disease.  

Received in July 2007 were clinical records dated in February 
1992 showing that the veteran was seen for left shoulder 
blade pain radiating into the left neck since the previous 
evening.  A discharge impression of shoulder pain was 
rendered.  

Legal Analysis

The Board has carefully considered the entire evidence of 
record, including the appellant's statements and the clinical 
evidence.  It is found, however, that the evidence in its 
entirety does not support a finding that the veteran now has 
cervical spine disability of service onset.  

The record reflects that although the veteran was shown to 
have sustained injury to the head on at least two occasions 
during service, it is not demonstrated that he received any 
follow-up for any continuing symptomatology.  As noted 
previously, on service discharge examination in October 1986, 
it was reported that there had been no sequelae from both 
instances of in-service head trauma.  No degenerative changes 
of the cervical spine were demonstrated within one year of 
discharge from active duty.  The clinical record reflects 
that the veteran was seen in 1992 for reported shoulder pain 
that radiated into the neck, but no diagnosis relative to the 
neck itself was given at that time.  The record first 
definitively demonstrates cervical spine disability following 
work-related activity in May 2001.  The veteran was shown to 
have sustained acute trauma at that time ultimately leading 
to surgery for degenerative disc disease of the cervical 
spine.  When examined by VA in September 2006, the examiner 
found that it was less likely than not that head injury in 
service resulted in or contributed to the development of 
cervical spine degenerative disk disease.  The appellant has 
not presented any clinical evidence to the contrary.  The 
record thus contains no competent medical evidence that links 
cervical spine disability to service.  As a layperson without 
medical training and expertise, the appellant is not 
competent to provide an opinion on this matter. See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Therefore, service connection for a 
disorder of the cervical spine may not be granted on a direct 
or a presumptive basis. See 38 U.S.C.A. §§ 1101, 1112, 1113, 
1131 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).  

2.  Earlier effective date for service connection for left 
hallux valgus.

Law and Regulations

Absent a finding of clear and unmistakable error, the 
assignment of effective dates of awards is generally governed 
by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2008) and 38 C.F.R. 
§ 3.400 (2008).  Except as otherwise provided, the effective 
date of an evaluation and award of compensation based on an 
original claim, a claim reopened after final disallowance, or 
a claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is later. 38 C.F.R. 
§ 3.400 (2008).

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or Department of Veterans Affairs 
issue, if the report relates to a disability which may 
establish entitlement.

(1) Report of examination or hospitalization by Department of 
Veterans Affairs or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.

(2) Evidence from a private physician or layman.  The date of 
receipt of such evidence will be accepted when the evidence 
furnished by or in behalf of the claimant is within the 
competence of the physician or lay person and shows the 
reasonable probability of entitlement to benefits. 38 C.F.R. 
§ 3.157 (2008).

Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit." 38 C.F.R. § 3.1(p) (2008).  A 
claim, whether "formal" or "informal," must be in writing in 
order to be considered a claim or application for benefits. 
See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  
Any claim for VA benefits must be submitted in the form 
prescribed by the Secretary. 38 U.S.C.A. § 5101(a) (West 2002 
& Supp. 2008). Section 5101(a) is a clause of general 
applicability and mandates that a claim must be filed in 
order for any type of benefit to accrue or be paid. See Jones 
v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  An informal 
claim is any communication indicating intent to apply for one 
or more benefits, and must identify the benefit sought. 38 
C.F.R. § 3.155(a) (2008).

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
United States Court of Appeals for Veterans Claims (Court) 
addressed the issue of entitlement to an earlier effective 
date and pointed out that the applicable statutory and 
regulatory provisions, properly construed, require that the 
Board look to all communications in the file that may be 
interpreted as applications for claims, formal and informal, 
for benefits and then to all other evidence of record to 
determine the "earliest date as of which," disability is 
ascertainable. 38 U.S.C.A. § 5110(b) (2); see 38 C.F.R. 
§§ 3.400(o) (2), 3.155(a) (2008); Quarles v. Derwinski, 3 
Vet. App. 129, 134 (1992).

Factual Background and Legal Analysis

The veteran's claim for service connection for conditions 
that included left hallux valgus was received on September 
26, 2002.  Service connection for such was granted by rating 
action dated in November 2003, effective from September 26, 
2002, the date of receipt of the claim.

Careful review of the evidence reflects that there is no 
document or writing, formal or informal, evidencing a claim 
or intent to claim service connection for left hallux valgus 
prior to the claim received on September 26, 2002.  The 
veteran testified on personal hearing in March 2008 that he 
wrote to the President about his disability shortly after 
getting out of service, and that this should have put VA on 
notice as the President is the Commander in Chief of the 
Government.  Review of the record discloses, however, that 
there is no document of the record from the Office of the 
President which references any such disability or request.  
Consequently, this information was not within VA's purview 
and VA had no awareness of the reported letter to the 
President.  There is no writing or any other submission which 
can reasonably be construed as claim for entitlement to 
service connection for left hallux valgus until the appellant 
specifically requested it in his application received on 
September 26, 2002.  

The Board points out that although there is evidence of 
treatment for the left foot in service and a diagnosis of 
left hallux valgus in the mid 1990s, the effective date of 
service connection can be no earlier than the September 26, 
2002.  This is because the claim received on that date is the 
later of the two events giving rise to the grant of service 
connection. See 38 U.S.C.A. § 5110 (West 1991 & Supp. 2008); 
38 C.F.R. § 3.400 (2008).  

The law clearly precludes availability of VA benefits absent 
a specific claim (See 38 U.S.C.A. § 5101(a); 38 C.F.R. 
§ 3.155(a)).  Therefore, an effective earlier date than 
September 26, 2002 for the grant of service connection for 
left hallux valgus must be denied for the reasons cited 
above.  In a case such as this one where the law and not the 
evidence is dispositive, an earlier effective date is not 
warranted because of the absence of legal merit or the lack 
of entitlement under the law. See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

For the foregoing reasons, the preponderance of the evidence 
is against the claims discussed above, and the benefit of the 
doubt doctrine is not for application in each instance. See 
38 U.S.C.A § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55- 57 (1991).  


ORDER

Service connection for right hallux valgus is denied.

Service connection for cervical spine disability is denied.

An effective date earlier than September 26, 2002 for the 
grant of service connection for left hallux valgus is denied.


REMAND

The veteran asserts that the symptoms associated with left 
hallux valgus are more disabling than reflected by the 
currently assigned disability evaluation and warrant a higher 
rating.

The appellant presented testimony on personal hearing in 
March 2008 to the effect that his service-connected left foot 
disability had increased in severity and was more disabling 
than reflected by the currently assigned disability 
evaluation.  The appellant was last examined for VA 
compensation purposes in September 2006.  The Board finds 
that given the length of time since the last VA examination a 
current examination is in order to ascertain the current 
extent and status of service-connected left foot disability.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that when a veteran alleges that his 
service-connected disability has worsened since he was 
previously examined, a new examination may be required to 
evaluate the current degree of impairment. See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to 
a new examination after a two-year period between the last VA 
examination and the veteran's contention that the pertinent 
disability had increased in severity).  Therefore, a current 
VA examination is warranted.

The fulfillment of the VA's statutory duty to assist the 
veteran includes providing additional VA examination by a 
specialist when warranted, and conducting a thorough and 
contemporaneous medical examination, including a medical 
opinion which takes into account the records of prior medical 
treatment, so that the disability evaluation will be a fully 
informed one. See Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Review the claims files and 
ensure that all actions required by 
the Veterans Claims Assistance Act 
of 2000 (VCAA) are completed with 
respect to the issue of entitlement 
to a higher evaluation for left 
hallux valgus.  The RO should 
ensure that the notification 
requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2008); 
and the Court's holdings and the 
relevant criteria in Quartuccio v. 
Principi, 16 Vet. App. 183, 187 
(2002) and Vazquez-Flores v. Peake, 
22 Vet.App. 37 (2008) and 
Quartuccio are sufficiently met and 
complied as to this issue on 
appeal.

2.  The veteran should be contacted 
and requested to identify and 
provide dates, addresses and 
authorization to retrieve clinical 
records from all healthcare 
providers, (including VA) who have 
treated him for left hallux valgus.  
These records should be requested 
and associated with the claims 
folder, if not already of record.

3.  After a reasonable time for 
receipt of additional records, the 
veteran should be scheduled for 
examination by a VA podiatrist, to 
include a functional capacity 
evaluation to assess the severity 
of the service-connected of left 
hallux valgus.  The claims folder 
and a copy of this remand should be 
provided to the examiner in 
connection with the examination.  
The examiner must indicate whether 
or not the claims folder was 
reviewed.  All indicated tests and 
studies should be conducted and 
clinical findings should be 
reported in detail in a detailed 
narrative format.  The examination 
report should reflect consideration 
of the veteran's documented medical 
history, current complaints, and 
other assertions, etc.

The examiner should indicate 
whether there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the service-
connected left foot.  In addition, 
the examiner should indicate 
whether, and to what extent, the 
veteran experiences functional loss 
due to pain and/or any of the other 
symptoms noted above during flare-
ups and/or with repeated use.  The 
examiner should express such 
functional loss in terms of 
additional degrees of limitation of 
motion (beyond that clinically 
shown).

4.  The veteran must be given 
adequate notice of the examination, 
to include advising him of the 
consequences of failure to report 
under 38 C.F.R. § 3.655 (2008).

5.  The RO should ensure that the 
medical report requested above 
complies with this remand.  If the 
report is insufficient, or if any 
requested action is not taken or is 
deficient, it should be returned to 
the examiner for correction. See 
Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After taking any further 
development deemed appropriate, re-
adjudicate the remaining issue on 
appeal.  If the benefit is not 
granted, the appellant should be 
provided a supplemental statement 
of the case and afforded an 
opportunity to respond before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


